DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group A, corresponding to claims 28-46 in the reply filed on 3/11/2021 is acknowledged.  The traversal is on the ground(s) that there is not significant additional burden in searching and examining both groups simultaneously.  This is not found persuasive because Groups A and B lack unity of invention, and the shared technical features of Group A and B are not special. There is no requirement for an examiner to present burden in a 371 National Stage Entry restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/11/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
(a) a collector for storing the liquid sample, in Claim 28;
(b) a sensor for detecting the liquid in the collector, in Claim 28; and
(c) a controller … configured to determine that the sample has been collected, in Claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The limitations are being interpreted as set forth in the printed publication of the instant application as follows:
(a) a collector for storing the liquid sample:
[0044] … collector 19 for storing the liquid sample as shown in FIGS. 1 and 5. Advantageously, the collector 19 is removable from the apparatus 1 thereby allowing 
(b) a sensor for detecting the liquid in the collector:
[0050] The sensor 24 typically comprises first and second spaced apart electrodes 26, 27, as shown in FIG. 1, which are coupled to the collector 19 as indicated above. The sensor output depends on the electrical conductance of the collector 19 between the first and second electrodes 26, 27. The electrical conductance of the collector 19 is dependent on the quantity of liquid collected (i.e. absorbed in preferred embodiments) in use by the collector 19. For example, the sensor 24 may comprise an electrical circuit in which the first and second electrodes 26, 27 serve as a switch, the switch being open or closed depending on the electrical conductance of the collector 19 between the first and second electrodes 26, 27. Typically, the first and second electrodes 26, 27 are mechanically connected to each other by the collector 19 and are selectively electrically connected by the collector 19 depending on the electrical conductance of the collector 19 between the first and second electrodes 26, 27. The first and second electrodes 26, 27 are typically configured to be electrically connected to each other when a quantity of the liquid above a threshold amount is collected by the collector 19. Advantageously the threshold amount corresponds to the desired volume of a collected sample. At least one of said electrodes 26 is typically located adjacent an inlet 35 of the collector 19, the other of the at least one electrodes 27 being spaced apart from the inlet 35, preferably at an opposite side of the collector 19. The other 
 	(c) a controller … configured to determine that the sample has been collected:
[0051] The controller 30 is responsive to the sensor 24 output and is configured to determine that the sample has been collected when the sensor 24 output indicates that a quantity of the liquid above a threshold amount is detected in the collector 19. In preferred embodiments, the controller 30 includes, or is co-operable with, data storage means (e.g. a memory device) and is configured to create a data record of a valid sample, i.e. a detected sample above the threshold quantity, in the data storage means. The data record may include time stamp information, e.g. the date and/or time at which the sample was detected. For example the controller may include, or be co-operable 

Claim Objections
Claim 28, line 6 reads “the liquid” and should read “the liquid sample”;
Claim 28, line 7 reads “the quantity” and should read “a quantity”;
Claim 28, line 8 reads “the liquid” and should read “the liquid sample”;
Claim 28, line 10 reads “the sample” and should read “the liquid sample”;
Claim 28, line 11 reads “the liquid” and should read “the liquid sample”;
Claim 29 reads “the electrical conductance” and should read “an electrical conductance”;
Claim 30 reads “the electrical conductance” and should read “an electrical conductance”;
Claim 31 reads “the electrical conductance” and should read “an electrical conductance”; 

Claim 46 reads “the sample” and should read “the liquid sample”.

Claim Rejections - 35 USC § 102
Claim(s) 28-37 and 43-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040242982 A1 to Sakata et al. (hereinafter, Sakata).
Regarding claim 28, Sakata discloses a liquid sample collection apparatus (see Figs. 1-3), comprising inter alia:
a port (first through-hole 11) for receiving a liquid sample;
a collector (combination of contacting member 13, including water absorbing layer 13 and slit 20 formed in spacer 2) for storing the liquid sample;
at least one conduit (first circular recess 11a) coupling the port to the collector (para. [0051] in the first circular recess 11a, a contacting member 13 is fitted); and 
a sample detection apparatus comprising: 
a sensor (detection elements 31 and 32) for detecting the liquid in the collector and generating a sensor output depending on the quantity of the liquid detected in the collector; and
a controller (controller 80) responsive to the sensor output and configured to determine that the sample has been collected when the sensor output indicates that a quantity of the liquid above a threshold amount is detected in the collector ([0081] When an intended amount of blood B is stored in the liquid pooling portion 4, electrical conduction through the liquid is provided between the ends 31a and 32a of the paired detection electrodes 31 and 32 exposed to the liquid pooling portion 4. The electrical conduction is detected by the controller 80 (See FIG. 7) through the detection electrodes 31, 32 and the connector pins 66a.).
Regarding claim 29, Sakara discloses the liquid sample collection apparatus of claim 28, wherein the sensor comprises first and second spaced apart electrodes coupled to the collector, the sensor output depending on the electrical conductance of the collector between the first and second electrodes, the electrical conductance depending on the quantity of liquid collected in use by the collector ([0081] When an intended amount of blood B is stored in the liquid pooling portion 4, electrical conduction through the liquid is provided between the ends 31a and 32a of the paired detection electrodes 31 and 32 exposed to the liquid pooling portion 4. The electrical conduction is detected by the controller 80 (See FIG. 7) through the detection electrodes 31, 32 and the connector pins 66a.)
Regarding claim 30, Sakata discloses the liquid sample collection apparatus of claim 29, wherein the sensor comprises an electrical circuit in which the first and second electrodes serve as a switch, the switch being open or closed depending on the electrical conductance of the collector between the first and second electrodes ([0080] When the controller 80 detects the electrical conduction between the detection electrodes 31 and 32, the relief valve 68 is opened based on instructions from the controller 80.).  
Regarding claim 31, Sakata discloses the liquid sample collection apparatus of claim 29, wherein the first and second electrodes are mechanically connected to each other by the collector and are selectively electrically connected by the collector depending on the electrical conductance of the collector between the first and second When an intended amount of blood B is stored in the liquid pooling portion 4, electrical conduction through the liquid is provided between the ends 31a and 32a of the paired detection electrodes 31 and 32 exposed to the liquid pooling portion 4. The electrical conduction is detected by the controller 80 (See FIG. 7) through the detection electrodes 31, 32 and the connector pins 66a.).
Regarding claim 32, Sakata discloses the liquid sample collection apparatus of claim 29, wherein the first and second electrodes are configured to be electrically connected to each other when a quantity of the liquid above a threshold amount is collected by the collector ([0081] When an intended amount of blood B is stored in the liquid pooling portion 4, electrical conduction through the liquid is provided between the ends 31a and 32a of the paired detection electrodes 31 and 32 exposed to the liquid pooling portion 4. The electrical conduction is detected by the controller 80 (See FIG. 7) through the detection electrodes 31, 32 and the connector pins 66a.).  
Regarding claim 33, Sakata discloses the liquid sample collection apparatus of claim 29: wherein one of the first and second electrodes is located adjacent an inlet of the collector; wherein the other of the first and second electrodes is spaced apart from the inlet (see Figs. 1-3).
Regarding claim 34, Sakata discloses the liquid sample collection apparatus of claim 33, wherein the other of the first and second electrodes comprises a plurality of electrically connected terminals (pins 66a), the terminals being spaced apart ([0068] Each of the connectors 66 is connected to an electric circuit not shown and provided with a connector pin 66a reciprocally movable upward and downward. When the attachment 7 is mounted to the blood glucose level measuring apparatus 6, the connector pins 66a come into contact with the terminals 14b and 15b of the biosensor X, respectively.)
Regarding claim 35, Sakata discloses the liquid sample collection apparatus of claim 29, wherein the collector comprises a liquid absorbent material ([0052] As clearly shown in FIG. 2, the contacting member 13 comprises a water absorbing layer 13b sandwiched between a pair of adhesive layers 13c and 13d. The water absorbing layer 13b is a thin film having a thickness of about 50 micrometers and made of nonwoven fabric, for example.)
Regarding clam 36, Sakata discloses the liquid sample collection apparatus of claim 35, wherein the first and second electrodes are provided on an obverse face (see Figs. 1-3). 
Regarding claim 37, Sakata discloses the liquid sample collection apparatus of claim 28, wherein the collector comprises liquid absorbent material for storing the liquid sample ([0052] As clearly shown in FIG. 2, the contacting member 13 comprises a water absorbing layer 13b sandwiched between a pair of adhesive layers 13c and 13d. The water absorbing layer 13b is a thin film having a thickness of about 50 micrometers and made of nonwoven fabric, for example.).  
Regarding claim 43, Sakata discloses the liquid sample collection apparatus of claim 28, wherein the liquid sample collection apparatus satisfies at least one of the following conditions: wherein the at least one conduit is shaped and dimensioned to draw the liquid sample into the collector by capillary action ([0004] The biosensor 90 includes a substrate 91 on which a spacer 92 and a cover 93 are laminated to define a capillary 94. The capillary 94 is open at a suction port 94a and at a discharge port 94b formed in the cover 93. The substrate 91 is provided with an operative electrode 95, a counterpart electrode 96 and a reagent portion 97. The reagent portion 97 contains oxidoreductase and an electron carrier.); and wherein the at least one conduit is substantially straight or curved.  
Regarding claim 44, Sakata discloses the liquid sample collection apparatus of claim 28, wherein the liquid sample collection apparatus satisfies at least one of the following conditions: wherein a filter is provided between the port and the collector; wherein the filter is provided in the conduit ([0060] Referring to FIG. 2, the liquid pooling portion 4 serves to temporarily retain blood to be supplied to the capillary 5. The liquid pooling portion 4 is made up of the first through-hole 11 of the substrate 1, the end 20a of the slit 20 of the spacer 2, and the through-hole 30 of the cover 3. Thus, the liquid pooling portion 4 penetrates thicknesswise of the biosensor X to open upward and downward. The liquid pooling portion 4 may have an internal capacity of 1.5-2.5 .mu.L, for example.); and wherein the filter comprises a microfluidic filter incorporating a plurality of micro fabricated pillars.  
Regarding claim 45, Sakata discloses the liquid sample collection apparatus of claim 28, wherein the liquid sample collection apparatus satisfies at least one of the following conditions: wherein the conduit comprises a multi-layer formation; wherein the controller includes, or is co-operable with, data storage and is configured to create a data record of a detected sample in the data storage; and wherein the sample detection apparatus is configured to generate one or more user alerts upon detection of a sample ([0084] The computation result obtained by the controller 80 is displayed at the display 61 for notifying the user (See FIGS. 5 and 7). The biosensor X and the lancet 74 after use are removed from the blood glucose level measuring apparatus 6 by the user's detachment of the attachment 7 from the blood glucose level measuring apparatus 6.).
Regarding claim 46, Sakata discloses the liquid sample collection apparatus of claim 28, wherein the liquid sample collection apparatus satisfies at least one of the following conditions: wherein the sample detection apparatus comprises an output configured to transmit information regarding the sample in the collector via wired and/or wireless transmission ([0072] The controller 80 serves to control operations of the parts 61, 62, 67a and 81-84 and may comprise a CPU, for example.); wherein the information regarding the sample output from the output comprises a volume of sample obtained and/or a time the sample was obtained and/or a date the sample was obtained; wherein the output comprises a data transfer port, or a transmitter, or an active RFID chip, or a passive RFID chip.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040242982 A1 to Sakata in view of US 20120277629 A1 to Bernstein et al. (hereinafter, Bernstein).
Sakata discloses the claimed invention as set forth and cited above, except for expressly disclosing wherein the liquid absorbent material comprises paper.  However, Bernstein teaches a system for receiving blood from beneath the skin of a subject ([0002]). Bernstein teaches that paper is a suitable substrate from collecting blood ([0024]). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the substrate for absorbing blood of Sakata with the .
Claim 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040242982 A1 to Sakata in view of US 4995402 A to Smith et al. (hereinafter, Smith).
Sakata discloses the claimed invention as set forth and cited above, except for expressly disclosing wherein a quantity of liquid-transportable tracer material is provided in the at least one conduit and is exposed in use to the liquid sample when in the at least one conduit, wherein the tracer material is provided on at least one internal surface of the at least one conduit, wherein the tracer material comprises a chemical compound and wherein the tracer material comprises a dye or a fluorescent material. However, Smith teaches an invention for determining and sensing an analyte, including the use of tracers (col. 1, ll. 6-21). Smith teaches a tracer that may be placed on a pad which is contained in a housing, may be a binder for an analyte and may include dye molecules (col. 40, ll. 50 to col. 41, ll. 26). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the conduit to include the dye tracer, as Smith teaches several advantages of such a device including no separation from blood necessary, needs little training for use, low cost, long shelf life and accuracy (col. 4, ll. 17-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791